DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species II (embodiment of figure 2) in the reply filed on 06/14/2022 is acknowledged.
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.
Although applicant contends that claims 1-15 and 25-28 reads on elected species II, it is noted that the configuration as claimed in claims 4-9, 12-13 and 25-28 are directed to non-elected species.  Thus, these claims are also withdrawn.  Further note that claim 1 is generic to all the species and in the event the generic claim is allowed, these claims would be rejoined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 requires the second conductive type semiconductor layer exposed to an outside of the tandem solar cell, which renders the claim indefinite.  The claimed configuration requires the second conductive type semiconductor layer to be sandwiched between tunnel layer and anti-reflection film, and thus, the second conductive type semiconductor layer cannot be exposed to outside as claimed.   Clarification is requested.
For the examination purpose, if the second conductive type semiconductor layer to be sandwiched between tunnel layer and anti-reflection film as claimed, it would be interpreted to read on the claimed limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11 and 14 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Geerligs et al. (WO 2017/105248 A1).
Regarding claim 1, Geerligs discloses a tandem solar cell (see fig. 4, 5 or 6; P15/L17 – P19/L14), comprising: 
a perovskite solar cell (210) comprising a perovskite absorption layer (212) (fig. 5 and page 16, lines 9-18); 
a silicon solar cell (130) disposed below the perovskite solar cell (210) (fig. 5); 
a junction layer (350) disposed between the perovskite solar cell (210) and the silicon solar cell (130) (fig. 5); 
an upper electrode (218) disposed on the perovskite solar cell (210) (fig. 5); and 
a lower electrode (34) disposed below the silicon solar cell (130) (fig. 5), 
wherein the silicon solar cell (130) comprises: 
a crystalline silicon substrate (332), 
a first conductive type semiconductor layer (340) disposed at one of an upper surface or a lower surface of the crystalline silicon substrate (332) (see fig. 5), 
a second conductive type semiconductor layer (352) disposed at the other of the upper surface or the lower surface of the crystalline silicon substrate (332) (see fig. 5), and 
a tunnel layer (338 or 348) disposed at the first conductive type semiconductor layer (340) or the second conductive type semiconductor layer (352) (see fig. 5), and
wherein the first conductive type semiconductor layer (340) or the second conductive type semiconductor layer (352) includes a first conductive type impurity or a second conductive type impurity that is different from the first conductive type impurity (, 
the crystalline silicon substrate (332) includes the second conductive type impurity (page 16, lines 26-27; page 10, lines 31-32; ad page 16, lines 19-23), 
one of the first conductive type semiconductor layer (340) or the second conductive type semiconductor layer (352) is a polycrystalline silicon layer that is spaced apart from the crystalline silicon substrate (332) (page 16, lines 19-27; page 17, lines 4-5),
the tunnel layer (338 or 348) being disposed between the polycrystalline silicon layer (340 or 352)and the crystalline silicon substrate (332) (fig. 5), and 
the other of the first conductive type semiconductor layer (340) or the second conductive type semiconductor layer (352) is disposed on the crystalline silicon substrate (332) and passivated by hydrogen (page 12, lines 6-20; page 13, lines 28-31; page 15, lines 5-7).

Regarding claim 2, Geerligs further discloses that the second conductive type semiconductor layer (352), the tunnel layer (348), the crystalline silicon substrate (332), and the first conductive type semiconductor layer (352) are sequentially stacked on an upper surface of the lower electrode (34) (see fig. 5), and wherein the second conductive type semiconductor layer (352) is made of polycrystalline silicon (page 15, lines 5-10; page 16, lines 19-27).

Regarding claim 11, Geerligs further discloses that the perovskite solar cell comprises a transport layer (216) of second polarity, the perovskite absorption layer (212), a transport layer (214) of first polarity, and a transparent conductive oxide electrode layer (218) that are sequentially stacked on an upper surface of the junction layer (350) (page 16, lines 9-18).  Although Geerlings gives an example in which  216 extracts hole and 214 extracts electrons, one skilled in the art realizes that the polarity of these layers can also be reversed.  
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP §2123.
Thus, Geerlings implicitly discloses that the perovskite solar cell comprises an electron transport layer (216), the perovskite absorption layer (212), a hole transport layer (214), and a transparent conductive oxide electrode layer (218) that are sequentially stacked on an upper surface of the junction layer (350) (page 16, lines 9-18).  

Regarding claim 14, Geerligs further discloses that the perovskite absorption layer (212) comprises metal halide perovskite (page 16, lines 13-14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Geerligs as applied to claim 1 above, and further in view of Ahn (EP 3 331 029 A1).
Regarding claim 3, Geerligs is silent as to a hydrogen ion supply layer disposed between the junction layer (350) and the first conductive type semiconductor layer (340), the first conductive type semiconductor layer(340) being disposed on an upper surface of the silicon solar cell (130), wherein the hydrogen ion supply layer comprises a pattern having an opening through which a portion of the first conductive type semiconductor layer (340) is exposed to the junction layer (350) and in contact with the junction layer (350).
Ahn discloses a tandem solar cell (100) comprising a junction layer (130) between a perovskite solar cell (120) and a silicon solar cell (110), wherein a hydrogen ion supply layer (114) disposed between the junction layer (130) and a first conductive type semiconductor layer (112) of the silicon solar cell (110), the first conductive type semiconductor layer(112) being disposed on an upper surface of the silicon solar cell (110), wherein the hydrogen ion supply layer (114) comprises a pattern having an opening through which a portion of the first conductive type semiconductor layer (112) is exposed to the junction layer (130) and in contact with the junction layer (130) ([0031-0045]).  Ahn further discloses that the hydrogen ion supply layer (114) reduces defects of crystalline silicon substrate of silicon solar cell ([0044]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used hydrogen ion supply layer as taught by Ahn on the first conductive type semiconductor layer of Geerligs such that defects the crystalline silicon substrate of silicon solar cell can be reduced, as shown by Ahn.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Geerlis as applied to claim 1 above, and further in view of Schmid et al. (US 2010/0012185 A1)
Regarding claim 10, Geerligs further discloses that the silicon cell is a bifacial cell (page 14, lines 30-31).  However, Geerligs does not explicitly disclose an anti-reflection film disposed on a lower surface of the second conductive layer (352), wherein the second conductive type semiconductor layer (252) is exposed to an outside of the tandem solar cell.
Schmid discloses an anti-reflection film (26, fig. 1 and [0023]) is placed on a bottom surface and in between the electrodes (29, 30) such that reflection of incident light can be prevented.
Thus, it would have been obvious to one skilled in the art at the time of the invention to have used the antireflection film as taught by Schmid on the bottom surface of the second conductive type semiconductor layer (252) of Geerligs such that such that reflection of incident light can be prevented,
It is further noted the configuration as claimed cannot have the second conductive type semiconductor layer (252) exposed to an outside of the tandem solar cell, since the second conductive type semiconductor layer (252) is sandwiched between tunnel layer (348) and anti-reflection film. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Geerligs as applied to claim 1 above, and further in view of Green (US 2016/0190377 A1).
Regarding claim 15, Geerligs further discloses that the junction layer (350) provides electrical connection between perovskite and silicon solar cells (page 17, lines 6-9), and thus inherently or implicitly comprises electrically conductive material.  However, Geerligs is silent as to whether the electrically conductive material is at least one of a transparent conductive oxide material, a carbonaceous conductive material, a metallic material, a conductive polymer material, or nano-crystalline silicon.  
Green discloses a tandem solar cell (200, fig. 2) wherein an intermediate layer (204) made of transparent conductive oxide is placed between silicon cell and perovskite cell ([0062]).  Thus, Green explicitly discloses TCO is a well-known material that is used to connects to cells in tandem.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used TCO as taught by Green to form the separation layer of Geerligs such that the cells are electrically connected, as shown by Green ([0060]) and also desired by Geerligs (page 17, lines 6-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn (EP 3 331 029 A1) discloses a tandem solar cell (100) comprising a junction layer (130) between a perovskite solar cell (120) and a silicon solar cell (110) (fig. 2).  Ahn fails to disclose a tunnel layer.  However, it would be obvious to modify Ahn in view of Geerligs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268. The examiner can normally be reached M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MOWLA/            Primary Examiner, Art Unit 1721